DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 19 January 2021.
Claims 13–17 have been cancelled by Examiner’s Amendment.
Claims 1, 3, 5–7, 9, 11–12, 18, 20, and 22–23 are pending and have been allowed.
Examiner’s Amendment
This application is in condition for allowance except for the presence of claims 13–17 directed to an invention non-elected without traverse. Accordingly, claims 13–17 have been cancelled.
The claims have been amended as follows:
13–17. (cancelled).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685